Order entered December 9, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01272-CR

                                    SOKHAN SIM, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-82427-2013

                                             ORDER
       The reporter’s record is overdue in this appeal. On December 8, 2014, we received a

letter from appellant’s counsel stating that the reporter’s record was requested on October 16,

2014 and on November 7, 2014, payment was sent to the address provided by court reporter

LaTresta Ginyard. On December 3, 2014, counsel learned that the reporter’s record had not been

and appellant learned from his bank on December 4, 2014, that the cashier’s check has not been

cashed. Additionally, counsel has received no response from either Ms. Ginyard or the official

court reporter regarding the status of the record.

       Accordingly, the Court ORDERS the trial court to make findings of fact regarding why

the reporter’s record has not been filed. In this regard, the trial court shall specifically determine:

(1) the name and address of each court reporter who recorded the proceedings in this cause; (2)
the court reporter’s explanation for the delay in filing the reporter’s record; and (3) the earliest

date by which the reporter’s record can be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.

                                                     /s/     LANA MYERS
                                                             JUSTICE